Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Species Election
This application contains claims directed to the following patentably distinct species:
Nasal vestibule or passages must be elected in claim 1
Before or after exposure must be elected in claim 1
Organisms and/or virus particles must be elected in claim 1
 (a), (b) and/or (c) must be elected in claim 7
If (a) is elected, coronavirus must be elected in 7(a)
Administration embodiment must be elected in claim 8
One or more symptoms must be elected in claim 9
Subject must be elected in claim 10
Diabetes or heart disease must be elected in claim 10
(a) and/or (b) must be elected in claim 11
If (b) is elected, one or more drugs must be elected in claim 11(b) 
(a), (b) and/or (c) must be elected in claim 19
If (a) is elected, solvent or a combination thereof must be elected in claim 19(a)
If (b) is elected, alcohol or a combination thereof must be elected in claim 19(b)
At least one oil must be elected in claim 20
(a), (b), (c) and/or (d) must be elected in claim 21
If (b) is elected, surfactant or a combination thereof must be elected in claim 21(b)
If (d) is elected, surfactant or a combination thereof must be elected in claim 21(d)
Dermis, epidermis, mucosa and/or squamous epithelium must be elected in claim 25
(a), (b), (c), (d), (e), (f), (g) and/or (h) must be elected in claim 29
(a), (b), (c), (d) and/or (e) must be elected in claim 31
If (a) is elected, polysorbate, poloxamer or a combination thereof must be elected in claim 31(a)
If (b) is elected, surfactant must be elected in claim 31(b)
If (c) is elected, surfactant must be elected in claim 31(c)
If (d) is elected, surfactant or combination thereof must be elected in claim 31(d)
At least one quaternary compound must be elected from (a), (b)-(e), (f)-(i), (j)-(m), (n)-(q), and/or (r)-(u) in claim 32
(a), (b), (c), and/or (d) must be elected in claim 33
If (d) is elected, agent or a combination thereof must be elected in claim 33(d)
Agent must be elected from (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), and/or (p) in claim 35
If (a) is elected, agent must be elected in claim 35(a)
If (c) is elected, application must be elected in claim 35(c)
If (i) is elected, component must be elected in claim 35(i)
If (o) is elected, agent must be elected in claim 35(o)
If (p) is elected, agent must be elected in claim 35(p)
(a), (b), (c) and/or (d) must be elected in claim 37
If (a) is elected, topical or mucosal administration must be elected in claim 37(a)
 (a), (b), (c), (d), (e), and/or (f) must be elected in claim 38
If (c) is elected, form must be elected in claim 38(c)
If (d) is elected, form must be elected in claim 38(d)
The species are independent or distinct because (vestibule/passages; organism/virus; coronavirus; embodiment; component; symptoms; subject; diabetes/heart disease; drug; solvent; alcohol; oil; surfactant; site of application; feature; polysorbate/poloxamer; compound; agent; form) in the instant case, the products are separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; ((a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t) and/or (u); organisms and/or virus particles; solvent or combination thereof; alcohol or combination thereof; surfactant or combination thereof; dermis, epidermis, mucosa and/or squamous epithelium; polysorbate, poloxamer or a combination thereof; agent or combination thereof) in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a combination of components as a whole (for example, polysorbate and poloxamer) has particular effect. Further, the subcombination has separate utility as each individual component (for example, just polysorbate) has particular distinct effect; (methods of administration; before/after; application) in the instant case, the different methods of administration use patentably distinct steps, products and have patentably distinct effects. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-33, 35-40 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648